


Exhibit 10.1




GENERAL RELEASE AND CONFIDENTIALITY AGREEMENT




This General Release and Confidentiality Agreement (the “Agreement”) is made
between Fred Ma, Ph.D (“Employee”) and Repro Med Systems, Inc. (the “Company”)
(together, the “Parties”) as of this 20th day of December, 2018 (the “Effective
Date”).




WHEREAS, Employee was employed by Company until the termination of his
employment effective December 20, 2018 (the “Termination Date”), and Employee
and Company seek through this Agreement to resolve all issues between them, to
reinforce certain continuing obligations, and to amicably conclude their
employment relationship.




NOW, THEREFORE, in consideration of the mutual promises, agreements and
representations contained herein, with the foregoing background incorporated by
reference, and intending to be legally bound hereby, Employee and Company agree
as follows:




1.          Definitions. As used in this Agreement, any reference to “Employee”
shall include Employee and his heirs, administrators, personal representatives,
executors, successors and assigns. Any reference to “Company” shall include
Company and its divisions, affiliates, parent corporations, sister corporations,
subsidiary corporations, predecessors, successors, transferees, assignees,
shareholders, partners, and all officers, directors, employees, agents, and
representatives of Company. Other terms are defined where they are used in this
Agreement.




2.          Payment to Employee.




(a)        In consideration for signing this Agreement and Employee’s compliance
with the release and other covenants and obligations made in this Agreement,
Company will pay Employee the total amount of Two Hundred Twenty Five Thousand
Dollars and Zero Cents ($225,000.00), subject to regular W-2 withholdings and
other deductions, to be paid in accordance with the Company’s normal payroll
practices and according to the schedule set forth in Exhibit A hereto
(“Severance Pay”). As further consideration for this Agreement, Company agrees
not to contest any application by Employee for unemployment compensation in
connection with his former employment by the Company, to the extent Employee is
eligible to apply for unemployment compensation (collectively, together with
Severance Pay, the “Benefits”).




(b)        Employee acknowledges that all other benefits not specifically
mentioned in paragraph 2 (a), above, provided by Company to Employee terminated
as of the Termination Date. Employee further acknowledges and agrees that
Employee shall not be entitled to and shall not make any claim for additional
payment for accrued but unused vacation time, payment for which is otherwise
included in the Benefits.




3.          Mutual General Release of Claims. The Parties irrevocably release,
acquit, covenant not to sue and forever discharge, to the fullest extent
permitted by law, each other from and against any liability, obligation, claim
or cause of action of any kind or nature whatsoever, whether arising under any
contract or otherwise at law or in equity, whether or not related to Employee’s
employment with the Company, or whether known or unknown, direct or indirect,
liquidated, matured, contingent or otherwise, that arises from or relates to any
facts, events, circumstances or conduct arising or occurring on or before the
date of this Agreement (collectively, the “Claims”); except for any Claims
arising from or relating to Employee’s act or omissions that constitute
intentional fraud, all of such Claims being expressly preserved and not released
by the Company.




4.          Obligations of Employee. In consideration of this Agreement, and in
addition to the General Release of Claims set forth in paragraph 3 above and
Employee’s other covenants in this Agreement, Employee shall perform the
following obligations in exchange for the Severance Pay and other Benefits
described in paragraph 2 above:




Page 1 of 7

--------------------------------------------------------------------------------




(a)        Return of Property. To the extent he has not already done so,
Employee shall immediately return to Company all Company property and
Confidential Information (as defined below) in his possession or control,
including any materials or information (e.g., keys, passwords or access
credentials) necessary to access such Company property and/or Confidential
Information.




(b)        Confidentiality.




i.          Employee acknowledges and agrees that, in the course of his
employment with Company, Employee had access to certain confidential and
proprietary information owned by and/or related to Company, in tangible and/or
intangible form, including, but not limited to: (A) names, addresses and
telephone numbers of potential and actual clients; (B) client specifications or
characteristics; (C) business, marketing and sales strategies of Company; (D)
processes, finances, employees, marketing plans, future business plans, methods
of business operation, pricing structures and procedures, technical methods and
procedures, office protocols and systems, and computer software, programs and
systems; (E) information furnished to Company and/or Employee by any clients (or
their representatives or agents) of Company; and (F) information furnished to
the Company by insurance companies, financial institutions, or other outside
entities regarding clients as a part of Company’s performance of its services
for clients. The information encompassed in this paragraph 4(b)(i) is
collectively referred to as “Confidential Information.”




ii.         Employee acknowledges and agrees that he will not for any reason
disseminate, disclose, use, communicate, publish or otherwise divulge, directly
or indirectly, on behalf of himself or others, any Confidential Information,
except with the Company’s prior written consent. Employee acknowledges and
agrees that the prohibition against disclosure of Confidential Information
recited herein is in addition to, and not in lieu of, any rights or remedies
which Company may have available at law or in equity to prevent the disclosure
of confidential information or trade secrets. The enforcement by the Company of
its rights and remedies under this Agreement shall not be construed as a waiver
of any rights or available remedies which Company may otherwise possess in law
or equity.




iii.        Employee acknowledges and agrees that the obligations set forth in
paragraphs 4(b)(i)-(ii) above are in addition to, and not in lieu of, the
obligations set forth in that certain Employment Agreement between Employee and
Company dated October 1, 2016 (the “Employment Agreement”) at paragraph 7
thereof, and that paragraph 7 of the Employment Agreement survives the
termination of the Employment Agreement, such that Employee acknowledges and
agrees that he remains obligated by paragraph 7 of the Employment Agreement.




iv.        Employee specifically represents and agrees that, except as provided
in this paragraph 4(b), he will not disclose to any person or entity the terms
of this Agreement, the fact of payment by the Company, or the amount of payment
by the Company. Employee may communicate to future employers the restrictions on
his disclosure of Confidential Information (as defined above). The
confidentiality obligations of this Agreement shall further not apply to: (A)
disclosures Employee is required to make by applicable laws, regulations, or
orders of courts of competent jurisdiction; (B) disclosures to third parties who
have a legitimate need to know the amount or terms of this Agreement (such as
attorneys, accountants, lenders, financial or tax advisors, acting in their
capacities as such); or (C) any action brought to enforce the terms of this
Agreement, but only to the extent necessary to prosecute that action. Should
Employee or his agents (including attorneys) disclose the terms of this
Agreement, the fact of payment by the Company, or the amount of payment by the
Company, the person or entity to whom the information is disclosed shall be
advised that the information is confidential and must be so kept. Any breach of
confidentiality by a person or entity to whom Employee or his agents (including
attorneys) discloses confidential information is chargeable to Employee.
Employee




Page 2 of 7

--------------------------------------------------------------------------------




understands and agrees that the confidentiality provisions of this Agreement are
material terms of the Agreement. The Employee agrees that the Employee will not
make any comments to any other person or persons, including both employees of
the Company and persons who are not employees of the Company, and including
comments made on the Internet whether through social websites such as Facebook,
Twitter, and LinkedIn, or otherwise, that are disparaging, negative and/or
derogatory in nature about the Company or its operations. The Employee
acknowledges that such comments may constitute a material breach of this
Agreement.




(c)        Assignment of Developments.  Employee acknowledges and agrees that
paragraph 8 of the Employment Agreement survives the termination of the
Employment Agreement, such that Employee acknowledges and agrees that he remains
obligated by paragraph 8 of the Employment Agreement.




(d)        Non-Competition and Non-Solicitation.  For the avoidance of any
doubt, the provisions of this paragraph 4(d) fully supersede paragraphs 9(a)-(b)
of the Employment Agreement. For purposes of this paragraph 4(d), “Restricted
Period” means a period beginning on the Termination Date and ending on the date
which is one hundred eighty (180) days thereafter. For purposes of this
paragraph 4(d), “Prohibited Activity” shall mean the design, development,
marketing, sale, re-sale, manufacture or distribution of homecare infusion
medical products, on Employee’s behalf or on behalf of another (including as a
shareholder, member, employee, employer, owner, operator, manager, advisor,
consultant, contractor, agent, partner, joint venturer or investor of another
person or entity). Prohibited Activity also includes activity that may require
or inevitably require disclosure of trade secrets, proprietary information or
other Confidential Information of the Company. Notwithstanding the foregoing,
nothing herein shall prohibit Employee from purchasing or owning less than 5% of
the publicly traded securities of any entity that designs, develops, markets,
sells, re-sells, manufactures, or distributes homecare infusion medical
products, provided that such ownership represents a passive investment and that
Employee is not a controlling person of, or a member of a group that controls,
such entity.




i.          Employee will not engage directly or indirectly in Prohibited
Activity during the Restricted Period.




ii.         During the Restricted Period, Employee shall not, directly or
indirectly, alone or with others, for himself or for another person or entity:
(A) cause, induce, influence, encourage, solicit, attempt to solicit or recruit
any person who is at the commencement of the Restricted Period, or was during
the twenty-four (24) months prior to the Restricted Period, an owner, part
owner, partner, manager, member, director, officer, employee, contractor, or of
the Company to terminate, modify or reduce in any respect its relationship with
the Company; or (B) cause, induce, influence, encourage or solicit any actual or
prospective client, customer, supplier, vendor, consultant, contractor, or other
person or entity having an actual or prospective business relationship with the
Company at the commencement of the Restricted Period or during the twenty-four
(24) months prior to the Restricted Period to terminate, modify or reduce in any
respect any such actual or prospective relationship.  For purposes of this
provision, a prospective client, customer, supplier, vendor, consultant,
contractor, or other person, as the case may be, is one to whom or a
relationship with respect to which the Company has had discussions or written
communications regarding performance of or assistance in performing the
Prohibited Activity at the commencement of the Restricted Period or during the
twenty-four (24) months prior to the Restricted Period.




iii.        Employee acknowledges that the restrictions contained in this
paragraph are reasonable and necessary to protect the legitimate interests of
the Company and constitute a material inducement to the Company to enter into
this Agreement. In the event that any covenant contained in this paragraph
should ever be adjudicated to exceed the time, geographic, product or service,
or other limitations permitted by applicable law in any jurisdiction, then any
court is expressly empowered to reform such covenant, and such covenant shall be
deemed reformed, in such jurisdiction to the maximum time, geographic, product
or service, or other limitations permitted by applicable law. The covenants
contained in this paragraph and each provision hereof are




Page 3 of 7

--------------------------------------------------------------------------------




severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.




(e)        Non-Interference and Non-Disparagement. Employee shall not conduct
himself in any manner that is or may be detrimental, inimical or injurious to
the interests, goodwill, business, assets or reputation of Company. Employee
agrees to take no action including verbal disparagement, publicly or privately,
which is intended, or would reasonably be expected, to harm Company, its
managers, its employees, or its or their reputations or which would reasonably
be expected to lead to unwanted or unfavorable publicity to Company, its
managers or its employees. The Company’s current officers, for as long as they
remain with the Company (collectively, the “Company Group”), shall not conduct
themselves in any manner that is or may be detrimental, inimical or injurious to
the interests, goodwill, business, assets or reputation of Employee. The Company
Group agrees to take no action including verbal disparagement, publicly or
privately, which is intended, or would reasonably be expected, to harm Employee
or his reputation, or which would reasonably be expected to lead to unwanted or
unfavorable publicity to Employee. Nothing in this paragraph shall limit Company
or Company Group’s ability to make disclosures as required by applicable laws,
regulations, or orders of courts of competent jurisdiction.




(f)        Cooperation. Employee agrees to cooperate with Company regarding
prior or pending business matters with which Employee is or was involved. Such
cooperation includes, but is not limited to, making available to Company such
correspondence, documents and records as have applicability to the past, present
and future business operations of Company and making full and adequate
disclosure to Company of all matters involving him of which Employee has
knowledge. In addition, Employee shall cooperate with and make himself available
to Company in connection with any investigation, litigation, arbitration or
other proceeding brought by or against Company, whether or not Employee is a
party in such matter, or in connection with any threatened or potential
investigation, litigation, arbitration, regulatory, or other proceeding by or
against Company, including making himself available to answer questions by
Company and giving testimony and depositions. In addition to the general
litigation cooperation outlined in this paragraph, Employee shall also
specifically, upon reasonable notice, furnish such information and proper
assistance to the Company as may requested by the Company in connection with any
lawsuit or other proceeding involving EMED Technologies Corporation.  Employee
further agrees that he will not testify voluntarily in any lawsuit, whether
involved EMED Technologies Corporation or otherwise, or other proceeding which
directly or indirectly involves Company without advance notice (including the
general nature of the testimony) to and, as such testimony is without subpoena
or other compulsory legal process the approval of, the Company.  Additionally,
Employee will cooperate in executing documents required to effectuate the
purpose and intent of this paragraph 4(f).  The Company agrees that, if
necessitated by a request for the Employee to cooperate, it will reimburse
Employee for reasonable travel and accommodation expenses incurred by Employee
provided, however, that any such expenses must be pre-approved by the Company
before being incurred by Employee.  For the avoidance of doubt, the Company does
not agree to any further reimbursements or payments to Employee in connection
with this paragraph, whether for his time, his attorney’s time, or otherwise.




(g)        Breach. Employee acknowledges and agrees that if he breaches any
provision of this Agreement, it shall constitute a material breach of this
Agreement and Employee shall be liable to Company for any harm caused to it
thereby. Employee also agrees to pay reasonable attorney’s fees that Company
incurs as a result of Employee’s breach of any provision of this Agreement.




(h)        Covenant Not to Sue. Employee covenants and represents that he has
not filed or caused to be filed any lawsuit, complaint, charge, action or other
proceeding against Company with respect to any claim he is releasing in this
Agreement, and Employee further covenants and agrees not to sue Company with




Page 4 of 7

--------------------------------------------------------------------------------




respect to any matter arising before the date on which he executed this
Agreement that Employee has released pursuant to this Agreement. Employee’s
covenants include, but are not limited to, proceedings to negate, modify or
reform this Agreement, provided, however, that nothing in this Agreement is
intended to, nor shall it, release or interfere with Employee’s protected right
to file a charge with, or to participate in an investigation or proceeding
pursuant to, the statutes administered by the Equal Employment Opportunity
Commission or equivalent state agency, including a charge contesting the
validity of this Agreement under the Age Discrimination in Employment Act, or
the right of any governmental agency to pursue any such claim regarding
Employee. In any event, Employee understands that, by signing this Agreement, he
waives any right he may have to recover money or other relief in any lawsuit or
proceeding that he brings or which is brought on his behalf by any agency or
third party against Company based on events arising through the date on which he
executes this Agreement. Except where otherwise permitted under this paragraph
4(h), Employee agrees that such action shall be dismissed with prejudice upon
the presentation of this Agreement to the court and Employee agrees that he will
not accept relief or recovery from such action. If Employee institutes such
action notwithstanding this paragraph 4(h), Employee agrees that he will be
responsible for all of the attorney’s fees and costs incurred by Company in
defending such action if in fact the court dismisses such action on the basis of
this Agreement.




5.          Reference. Any request for references from Company concerning
Employee shall be directed to the director of human resources. The Company will
not provide any reference other than to verify date(s) and position(s) of
Employee’s employment.




6.          Tax Consequences. The Company makes no representation regarding any
tax consequences associated with the terms of this Agreement unless otherwise
stated herein. Employee understands and agrees that the Company has no
responsibility for any tax liability Employee may incur as a consequence of this
Agreement or any payment hereunder.




7.          Older Workers’ Benefit Protection Act. Employee and Company intend
for this Agreement to comply with Section 201 of the Older Workers Benefit
Protection Act of 1990. Accordingly, Employee acknowledges and represents as
follows: (a) Employee has read and understands this Agreement and all of its
terms, conditions, requirements and obligations; (b) by executing this
Agreement, Employee does not waive rights or claims that may arise after the
date this Agreement is executed; (c) Employee knowingly and voluntarily waives
such claims as he may have under the Age Discrimination in Employment Act in
exchange for consideration of value to which he is not otherwise entitled; (d)
Employee has been advised in writing by Company to consult with an attorney
before signing this Agreement, and has had the opportunity to consult with an
attorney before signing this Agreement and Employee is fully satisfied that he
understands it completely; (e) Employee has had a period of twenty-one (21) days
commencing on the date he received this Agreement in which to consider this
Agreement before signing it, and he was permitted to use as much or as little of
that period as he wished prior to signing; however, Employee acknowledges that
no proposal or actual change that he makes with respect to this Agreement will
restart this twenty-one (21) day period; and (f) for a period of seven (7) days
following the execution of this Agreement, Employee may revoke this Agreement,
and this Agreement shall not become effective or enforceable until this seven
(7) day revocation period has expired. Should Employee wish to do so, Employee
must deliver written notice of his revocation to Company no later than 5:00 p.m.
on the seventh (7th) day after Employee has signed this Agreement. If Employee
revokes this Agreement, it shall not be effective or enforceable, and he will
not receive the Benefits referenced in paragraph 2, above.




8.          Governing Law, Interpretation and Venue. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to its conflict of laws provisions. If a dispute arises
between the Parties concerning the subject matter of this Agreement, the Parties
consent to the sole and exclusive jurisdiction of the state and federal courts
situated in the State of New York. EACH OF THE




Page 5 of 7

--------------------------------------------------------------------------------




PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY RELATING TO THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY.




9.          Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid or to conflict with applicable federal,
state or local laws, the Agreement shall be reformed to remove that invalid
provision and/or amended in writing to render that invalid provision
enforceable. However, all remaining provisions of the Agreement shall remain in
full force and effect.




10.        No Admission of Wrongdoing. Employee and Company acknowledge and
agree that neither this Agreement, nor the furnishing of the consideration for
this Agreement, shall be deemed or construed at any time for any purpose as an
admission by Company or Employee of any liability or unlawful conduct of any
kind.




11.        Entire Agreement; Amendment. This Agreement sets forth the entire
agreement between Employee and Company with respect to the subject matter hereof
and – except as otherwise noted herein with regard to certain paragraphs of the
Employment Agreement – fully supersedes any prior agreements or understandings
between them. Employee acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to sign this Agreement, except for those set forth in this
Agreement. For the avoidance of any doubt, except as provided in the Agreement,
the Parties acknowledge and agree that Employee is not entitled and makes no
claim to any additional compensation or future right to compensation, and
acknowledge and agree that Employee does not possess any present or future
interest in options and/or any further receipt of stock, including but not
limited to such interest in any pro rata share for the current quarter. This
Agreement may not be modified, altered or changed except upon express written
consent of both parties wherein specific reference is made to this Agreement.




12.        Authority to Execute.  The persons signing this Agreement hereby
represent and warrant that they have the full power, authority, and legal right
to execute, deliver, and perform all transactions contemplated in this
Agreement, and that they have obtained the appropriate consent to bind their
respective Parties to the terms of this Release.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




Page 6 of 7

--------------------------------------------------------------------------------




13.       Attorney Consultation. COMPANY HEREBY ADVISES EMPLOYEE TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT, AND EMPLOYEE ACKNOWLEDGES THAT HE
HAS BEEN SO ADVISED. EMPLOYEE ACKNOWLEDGES THAT IT HAS BEEN HIS DECISION ALONE
WHETHER OR NOT TO CONSULT WITH AN ATTORNEY REGARDING THIS AGREEMENT.




THEREFORE, Employee and Company now voluntarily and knowingly execute this
Agreement on the date set forth below:




 

EMPLOYEE:

 

 

 

 

Signature:

/s/ Dr. Fred Ma

 

 

 

 

Name:

Dr. Fred Ma

 

 

 

 

Date:

12/20/2018

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

REPRO MED SYSTEMS, INC.

 

 

 

 

By:

/s/ Dan Goldberger

 

Name:

Dan Goldberger

 

Title:

Chairman and Interim CEO

 

 

 

 

Date:

12/20/2018




Page 7 of 7

--------------------------------------------------------------------------------




EXHIBIT A




Severance Payout Schedule       $11,931.82 12/31/2018 1 $18,750.00 1/15/2019 2
$18,750.00 1/31/2019 3 $18,750.00 2/15/2019 4 $18,750.00 2/28/2019 5 $18,750.00
3/15/2019 6 $18,750.00 3/31/2019 7 $18,750.00 4/15/2019 8 $18,750.00 4/30/2019 9
$18,750.00 5/15/2019 10 $18,750.00 5/31/2019 11 $18,750.00 6/15/2019 12
$6,818.18 6/19/2019 13         TOTAL: $225,000.00




--------------------------------------------------------------------------------